Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No.’s 333-191116, 333-103229, 333-96957 and 333-98319 on Form S-8 of Plumas Bancorp of our reported dated June 16, 2017 appearing in this Annual Report on Form 11-K of the Plumas Bank 401(k) Profit Sharing Plan for the year ended December 31, 2016. . Laguna Hills, California June 16, 2017 25231 Paseo De Alicia, Suite 100 Laguna Hills, CA 92653 Tel: 949.768.0833 Fax: 949.768.8408 www.vtdcpa.com FRESNO ● LAGUNA HILLS ● PALO ALTO ● PLEASANTON ● RANCHO CUCAMONGA ● SACRAMENTO ● RIVERSIDE
